Citation Nr: 1045540	
Decision Date: 12/06/10    Archive Date: 12/14/10

DOCKET NO.  10-30 308	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for a left lower extremity 
disability secondary to foot drop and incomplete paralysis of the 
right lower extremity with pain and muscle atrophy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Fleming, Associate Counsel




INTRODUCTION

The Veteran had active military service from January 1946 to 
August 1946.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2010 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky, that denied the Veteran's claim for service connection 
for what it termed a "left foot condition" secondary to foot 
drop and incomplete paralysis of the right lower extremity with 
pain and muscle atrophy, for which the Veteran has been awarded 
compensation benefits under 38 U.S.C.A. § 1151 (West 2002).  

In this instance, the Board notes that the United States Court of 
Appeals for Veterans Claims (Court) has recently held that, 
although an appellant's claim identified posttraumatic stress 
disorder without more, it cannot be a claim limited only to that 
diagnosis, but must rather be considered a claim for any mental 
disability that may reasonably be encompassed by several 
factors-including the claimant's description of the claim, the 
symptoms the claimant describes, and the information the claimant 
submits or that VA obtains in support of the claim.  The Court 
reasoned that the appellant did not file a claim to receive 
benefits only for a particular diagnosis, but for the affliction 
(symptoms) his mental condition, however described, causes him.  
Clemons v. Shinseki, 23 Vet. App. 1 (2009).

Here, the Veteran stated in his claim only that his "left foot 
was turning outward."  He did not specify that he was seeking 
compensation for a left foot disability to the exclusion of all 
other disorders that may be diagnosed and associated with his 
right foot disability; he merely identified the symptoms for 
which he wished to seek compensation.  Further, when the RO 
informed him in the June 2010 Statement of the Case that his 
claim was denied due to the findings of the VA examiner that his 
disability was more accurately categorized as a left lower 
extremity disability, as discussed below, the Veteran responded 
in an August 2010 letter that he then wished to file a claim for 
a left lower extremity disability.  Further, the Veteran's 
representative argued in the October 2010 informal hearing 
presentation that the Veteran was, in fact, seeking service 
connection "for his left lower extremity problems," regardless 
of how those problems were initially labeled by the RO.  The 
Board thus finds that, pursuant to Clemons, supra, the Veteran's 
claim is more accurately classified as one for a left lower 
extremity disorder.  See Clemons, 23 Vet. App. 1 (2009).  The 
Board further finds that any such reclassification of the claim 
does not pose a risk of harm to the Veteran, as the Board is 
herein granting the Veteran service connection for external 
rotation of the left hip secondary to his foot drop and 
incomplete paralysis of the right lower extremity with pain and 
muscle atrophy.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 
(1993); VAOPGCPREC 16-92 (July 24, 1992), 57 Fed. Reg. 49,747 
(1992).

Additionally, the Veteran, through his representative, contended 
in the October 2010 informal hearing presentation, that he is 
entitled to a total disability rating based on unemployability 
due to service-connected disability (TDIU).  As this claim has 
not been adjudicated by the RO, it is not before the Board; 
hence, it is referred to the RO for appropriate action.

Please note that this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

FINDING OF FACT

It is as likely as not that that the Veteran's external rotation 
of the left hip is proximately due to or the result of his 
already compensated foot drop and incomplete paralysis of the 
right lower extremity with pain and muscle atrophy.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria 
for service connection for external rotation of the left hip as 
secondary to his compensated foot drop and incomplete paralysis 
of the right lower extremity with pain and muscle atrophy are 
met.  38 U.S.C.A. §§ 1110, 1151, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.310 (2010). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board notes at the outset that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act of 
2000 (VCAA), 38 U.S.C.A. § 5100 et seq; 38 C.F.R. §§ 3.102, 
3.156, 3.159, 3.326(a) (2010).  This law eliminated the concept 
of a well-grounded claim, redefined the obligations of VA with 
respect to the duty to assist, and imposed on VA certain 
notification requirements.  Without deciding whether the notice 
and development requirements of the VCAA have been satisfied with 
respect to the claim for service connection for a left lower 
extremity disability, it is the Board's conclusion that the VCAA 
does not preclude the Board from adjudicating the claim.  This is 
so because the Board is taking action favorable to the Veteran by 
granting service connection for external rotation of the left hip 
secondary to foot drop and incomplete paralysis of the right 
lower extremity with pain and muscle atrophy, which represents a 
full grant of the issue on appeal.  A decision therefore poses no 
risk of prejudice to the Veteran.  See, e.g., Bernard v. Brown, 
4 Vet. App. 384 (1993); VAOPGCPREC 16-92 (July 24, 1992), 57 Fed. 
Reg. 49,747 (1992).

Under applicable law, service connection may be granted for a 
disability that is proximately due to or the result of an 
established service-connected disorder.  38 C.F.R. § 3.310 
(2010).  The United States Court of Appeals for Veterans Claims 
(Court) has held that this includes disabilities aggravated or 
made chronically worse by a service-connected disability.  Allen 
v. Brown, 7 Vet. App. 439 (1995) (en banc).  Pursuant to 38 
U.S.C.A. §§ 1110 and 1131 and 38 C.F.R. § 3.310(a), when 
aggravation of a Veteran's non-service-connected condition is 
proximately due to or the result of a service-connected 
condition, such Veteran shall be compensated for the degree of 
disability (but only that degree) over and above the degree of 
disability existing prior to the aggravation.  See id. at 448.

In this case, the Veteran asserts that he suffers from external 
rotation of the left hip due to his foot drop and incomplete 
paralysis of the right lower extremity with pain and muscle 
atrophy, for which he has been granted compensation benefits 
under 38 U.S.C.A. § 1151 (West 2002) (providing that disabilities 
compensated under the statute are to be treated as service-
connected).  The Board notes initially that the Veteran's service 
treatment records are silent concerning complaints of or 
treatment for a left lower extremity disability.  Review of the 
claims file reflects that the Veteran underwent a total right hip 
arthroplasty in May 2004 and has since that time been treated for 
problems with his right hip, leg, and foot at the Lexington VA 
Medical Center (VAMC).  The Veteran's post-operative diagnosis of 
foot drop and incomplete paralysis of the right lower extremity 
with pain and muscle atrophy has been attributed to the May 2004 
surgery.  He was seen at the Lexington VA in February 2010 with 
complaints of his left foot turning out when he walked.  At that 
time, he was diagnosed with lateral deviation of the left leg and 
foot with ambulation.  He was seen for a physical medicine 
consult in March 2010, and his treatment provider noted at that 
time that the Veteran's left hip was rotating excessively upon 
ambulation.  He was recommended to enter physical therapy.  Since 
that time, the Veteran has continued to seek treatment for his 
left lower extremity complaints at the Lexington VAMC.

At his April 2010 VA examination, the Veteran complained of 
increasing difficulty maintaining his left foot in its proper 
position due to rotation of the foot, as well as swelling, 
weakness, and instability.  The examiner noted the Veteran's 
halting, antalgic gait and observed the Veteran to have an 
"externally rotated left leg."  The examiner diagnosed the 
Veteran with external rotation of the left hip and opined that 
what the Veteran had identified as a "left foot condition" was 
actually a "left lower extremity condition," in which his left 
hip rotated outward excessively in order to compensate for the 
right foot disability, including foot drop and muscle atrophy.  
The examiner specifically noted that the left hip disability 
"appears to be a functional, compensatory gait alteration in 
response to the Veteran's right leg condition."  In so finding, 
the examiner opined that the Veteran's lack of pain in the left 
hip itself suggested that the left lower extremity disability was 
due not to independent pathology in the hip but was instead 
related to the abnormal gait caused by the Veteran's right foot 
drop.  The examiner further cited medical literature establishing 
that individuals with foot drop are prone to develop externally 
rotated hips as a compensation for their abnormal gait.

Here, the Board is inclined to give considerable weight to the 
findings of the VA examiner who conducted the Veteran's April 
2010 examination and concluded that the Veteran's left lower 
extremity disability is more likely than not related to his 
already compensated right lower extremity disability.  In this 
regard, the Board notes that the April 2010 examiner's opinion is 
based on both physical examination of the Veteran and review of 
his medical history and records, as well as citations to medical 
literature and the examiner's own expertise.  The Board further 
looks to records from the Veteran's VA treating physicians, who 
confirm that the Veteran has been receiving treatment on an 
ongoing basis for a left lower extremity disability.  
Significantly, the Board notes that there is no medical evidence 
in the record to suggest that the Veteran's current left lower 
extremity disability is not etiologically related to his already 
compensated foot drop and incomplete paralysis of the right lower 
extremity with pain and muscle atrophy.  Based on the foregoing 
and after resolving reasonable doubt in the Veteran's favor, the 
Board finds that service connection for the Veteran's external 
rotation of the left hip as secondary to his already compensated 
foot drop and incomplete paralysis of the right lower extremity 
with pain and muscle atrophy is warranted.  See 38 U.S.C.A. 
§§ 1110, 1131, 1151, 5107(b); 38 C.F.R. §§ 3.102, 3.303, 3.310; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for external rotation of the 
left hip is granted.



____________________________________________
SARAMAE KREITLOW
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


